      Case: 3:20-cv-00556-JGC Doc #: 13 Filed: 12/07/20 1 of 1. PageID #: 837




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



       Melissa Holman,                                        Case No.: 3:20-cv-00556-JGC

                       Plaintiff

               v.                                             ORDER

       Commissioner of Social Security

                       Defendant

       This is an appeal from the denial of Social Security benefits. I referred the petition to a

Magistrate Judge for filing of a Report & Recommendation, which the Magistrate Judge has filed

(Doc. 12). In the Report & Recommendation the Magistrate Judge has duly notified the

petitioner of the deadline for filing objections. That time has passed without the petitioner having

filed timely objections.

       On de novo review, I find the Report & Recommendation well-taken in all respects.

       Accordingly, it is hereby

       ORDERED THAT the Magistrate Judge’s Report & Recommendation (Doc. 12) be, and

the same hereby is, adopted as the order of this court, and the petition be, and the same hereby is,

denied and dismissed, with prejudice.

       So ordered.



                                              /s/ James G. Carr
                                              Sr. U.S. District Judge
